Maeshaxl, J.
It seems clear that the only persons who had any right to participate in determining the amount of money School District No. 1 of the Towns of Amherst and Lancurk should pay to the new joint school district by reason of retaining the school-house and other school district property, vrere the supervisors of those two towns. The matter did not concern the town of Scandinavia at all. It had no interest in the property of the old district. Whatever was to come from such district was to be in money and be credited by it to that part thereof located in the town of Amherst which was taken from the old district, and was to be raised, in part, by taxation of that part of the old district remaining in the town of Amherst. Clearly, the town of Scandinavia, under sec. 420, Stats. 1898, was a stranger to the proceedings to determine the amount to be paid by the old district as much as if it were not concerned in such district at all. The supervisors of Amherst and Lanark,» under such section^ constituted the board upon which -was imposed the duty of valuing the property of School District Wo. 1, and the amount justly due from it to the new creation. The determination of that question by *316the supervisors of the towns of Amherst and Scandinavia was a nullity, and therefore it did not furnish a legitimate basis for the clerk of the old district to certify to the town clerks of Amherst and Lanark the amount to be raised by taxation upon the property of'their respective towns composing the old district, for the benefit of the new one. It follows that there was no failure on the part of such clerk to perform an official duty, rendering him liable in mandamus proceedings. State ex rel. Bement v. Rice, 36 Wis. 178.
By the Court.— The judgment is affirmed.